        Case 2:18-bk-12429-NB                      Doc 1055 Filed 04/23/20 Entered 04/23/20 13:08:33                                   Desc
                                                     Main Document    Page 1 of 4
 Attorney or Party Name, Address, Telephone & FAX Numbers, and California State Bar Number      FOR COURT USE ONLY
 David I. Brownstein (State Bar No. 195393)
 Law Office of David I. Brownstein
 2424 SE Bristol Street, Suite 300
 Newport Beach, California 92660
 Phone (949) 486-4404 Fax (949) 861-6045
 david@brownsteinfirm.com


 G
 ✔   Attorney for   Various parties in cases identified in Exhibit A hereto


                     UNITED STATES BANKRUPTCY COURT
                      CENTRAL DISTRICT OF CALIFORNIA

 In re All cases identified in Exhibit A hereto
                                                                                                CHAPTER

                                                                                 Debtor(s),     CASE NUMBER


                                                                                                G      ADVERSARY NUMBER (if applicable)
                                                                                Plaintiff(s),   G
                                                                                                ✔      See attached list for multiple cases that require
                                                                                                       an update to the attorneys information

                                              vs.



                                                                                 Debtor(s).

                          NOTICE OF ATTORNEY CHANGE OF ADDRESS OR LAW FIRM
                                    (See page 2 for additional requirements)

The following information must be provided:

   David I. Brownstein                    195393                    david@brownsteinfirm.com
I, ________________________________,__________________,_____________________________
                   Name                     Bar ID Number                      E-Mail Address
    ‘ am counsel of record or
     ‘ out-of-state attorney in the above-entitled cause of action for the following party(s) (single case)



   ✔
   ‘ am counsel of record or
     ‘ out of state attorney on all cases listed as an attachment to this form (multiple cases)

and am requesting the following change(s):

                                  PROVIDE ONLY THE INFORMATION THAT HAS CHANGED

       Attorney Name changed to______________________________________________________________________
       New Firm/Government Agency Name_______________________________________________________________
                    2424 SE Bristol Street, Suite 300, Newport Beach, California 92660
       New Address__________________________________________________________________________________
       New Telephone Number_______________________________New
                              (949) 486-4404                           Facsimile Number _______________________
       New E-Mail Address____________________________________________________________________________




                                                    Notice of Change of Address or Law Firm
(September 2009)
      Case 2:18-bk-12429-NB            Doc 1055 Filed 04/23/20 Entered 04/23/20 13:08:33                       Desc
                                         Main Document    Page 2 of 4
SELECT THE CATEGORY AND COMPLETE THE INFORMATION REQUESTED:

   ✔
   ‘ TO UPDATE NAME, ADDRESS OR FIRM INFORMATION:
        ✔
        ‘ I am providing the new information above pursuant to Local Rule 2091-1 to be updated on the
             above-entitled cause of action and/or all cases listed on the attachment.

   ‘ TO BE TERMINATED FROM THE CASE:**
         ‘ I am, or
           ‘ the aforementioned attorney from my firm is no longer counsel of record in the above-entitled
              cause of action and/or all cases listed on the attachment.

         Note: Attorneys for parties are never deleted from a case in order to maintain historical data.

   CHECK ONE BOX
       ‘ The order relieving me/the aforementioned attorney from my firm was entered on:______________
       ‘ There is/are other attorney(s) from the undersigned attorney’s law firm/government agency who
         is/are counsel of record in this case.
       ‘ I am, or
         ‘ the aforementioned attorney is no longer with the firm/government agency representing the
             above-named party in this action. There is/are attorney(s) from my former firm/government
             agency who are currently counsel of record in this/these case(s).

       **This form cannot be used as a substitution of attorney form. For substitution of attorney procedures please refer to
       Local Bankruptcy Rule 2091-1 and form F2090-1.4, Substitution of Attorney. At least one member of the
       firm/government agency MUST continue to represent and receive service for the parties indicated in this action.

       4/23/20
Dated:_____________________________                           _________________________________________
                                                                Signature of Present Attorney

IF YOUR FIRM IS NOT ALREADY PART OF THIS ACTION AND ARE ASSOCIATING IN AS COUNSEL OF RECORD A
NOTICE OF APPEARANCE PURSUANT TO F.R.B.P. 9010(b) SHOULD BE FILED. IF YOU ARE GOING TO APPEAR
PRO HAC VICE, A SEPARATE APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE
MUST BE FILED PURSUANT TO LBR 2090-1(b).

PLEASE NOTE: CM/ECF users must file this Notice of Change of Address or Law Firm separately and
electronically for every pending case pursuant to Local Bankruptcy Rule 2091-1. Please refer to the
procedures posted on the Court’s website on how to file this notice for single or multiple cases. The court will
update the case information once filed.




                                        Notice of Change of Address or Law Firm
(September 2009)
Case 2:18-bk-12429-NB   Doc 1055 Filed 04/23/20 Entered 04/23/20 13:08:33   Desc
                          Main Document    Page 3 of 4




                           EXHIBIT “A”




                           EXHIBIT “A”
Case 2:18-bk-12429-NB   Doc 1055 Filed 04/23/20 Entered 04/23/20 13:08:33              Desc
                          Main Document    Page 4 of 4

                                    EXHIBIT “A”
                            Attorney: David I. Brownstein


 Case No.                   Case Title                         Chapter/ Lead BK case
 1:09-bk-20447-MT           Law Offices of Masry &             11
                            Vititoe
 1:12-bk-11243-MB           Peter Brown Kleidman               11
 1:15-bk-13561-VK           Akop Terpogosyan and Lilit         7
                            Chaghayan
 1:15-bk-13562-VK           Jaqu De Lili, Inc., a California   7
                            Corporation
 1:18-bk-11786-MB           Valley C, LLC                      11
 1:18-bk-11844-MB           Joe Wallace                        7
 1:19-ap-01136-MB           Vicino Limited Partnership v.      Lead BK: 1:18-bk-11844-MB
                            Wallace                            Joe Wallace
 1:19-ap-01137-MB           Haba v. Vicino Limited             Lead BK: 1:18-bk-11844-MB
                            Partnership et al                  Joe Wallace
 1:19-ap-01152-MB           Francis Capital & Gavilan          Lead BK: 1:19-bk-10202-MB
                            Capital Multifamily Oppo v.        Besorat Investments, Inc.
                            Strategic Emerging
                            Economics, Inc. et al
 1:19-bk-10202-MB           Besorat Investments, Inc.          7
 1:19-bk-11843-VK           14554 Friar, LLC                   11
 2:11-bk-43502-RK           Henry Isaac Bushkin                7
 2:16-bk-22437-SK           Christine Elizabeth Holifield      11
 2:16-bk-25740-ER           QUIGG LA11, LLC and                7
                            JONATHAN JACKSON, INC., a
                            California Corporation
 2:16-bk-26583-RK           Dalton Evonne Grant                11
 2:19-bk-23664-NB           Liat Talasazan                     11
 8:20-bk-11008-SC           Carol Ann Rolling                  7
 9:20-bk-10096-DS           Carolina Guzman Meza               7
